16 So. 3d 331 (2009)
MIZNER TRAIL GOLF CLUB, LTD., Appellant,
v.
PALM BEACH COUNTY, Florida, Appellee.
No. 4D08-3869.
District Court of Appeal of Florida, Fourth District.
September 16, 2009.
Craig A. Rubinstein and Steven Katzman of Katzman, Wasserman, Bennardini & Rubinstein, P.A., Boca Raton, for appellant.
Amy Taylor Petrick and Andrew J. McMahon, Palm Beach County Attorney's Office, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Palm Beach Polo, Inc. v. Village of Wellington, 918 So. 2d 988 (Fla. 4th DCA 2006)
TAYLOR and HAZOURI, JJ., and BEACH, MARCIA, Associate Judge, concur.